Citation Nr: 0935223	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  05-33 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to service connection for residuals of a cold 
weather injury.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1959 to 
November 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims.  

The Board remanded the claims in September 2008 for 
additional development and to address due process concerns.  
The actions directed by the Board have been accomplished and 
the matter has been returned to the Board for appellate 
review.  

The Board notes that additional evidence was associated with 
the claims folder subsequent to the issuance of the July 2009 
supplemental statement of the case (SSOC).  This evidence was 
not accompanied by a waiver of consideration by the Agency of 
Original Jurisdiction (AOJ).  Review of the evidence reveals 
that while all of the records are pertinent, some of the 
records are duplicative.  Those that are not duplicative are 
only relevant to the issue of entitlement to service 
connection for residuals of a broken nose, which, as will be 
discussed in greater detail below, is being remanded for 
additional development.  In light of the foregoing, there is 
no need to remand the Veteran's remaining claims for 
consideration of this additional evidence by the AOJ.  See 38 
C.F.R. § 20.1304(c).

The issue of entitlement to service connection for residuals 
of a broken nose is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has 
residuals of a cold weather injury in his bilateral upper and 
lower extremities that are etiologically related to active 
service.  

2.  The Board resolves reasonable doubt in the Veteran's 
favor by finding that bilateral hearing loss is etiologically 
related to active service.  

3.  The Veteran's tinnitus is proximately due to, or a result 
of, bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
cold weather injury to the bilateral upper and lower 
extremities have been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2008).  

3.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  For certain chronic 
disorders, such as hearing loss and other organic diseases of 
the nervous system, service connection may be granted on a 
presumptive basis if the disease is manifested to a 
compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Veteran contends that he has residuals of an in-service 
cold weather injury (hands, feet, ears, nose and fungal 
infections of nails and feet) and that he has bilateral 
hearing loss and tinnitus as a result of in-service acoustic 
trauma.  See December 2003 VA Form 21-526.  He asserts that 
he has had ringing in his ears on and off since he left 
service.  See September 2005 VA Form 21-4138.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, a cold weather 
injury, bilateral hearing loss, or tinnitus.  At the time of 
his separation from service, the Veteran denied running ears; 
bone, joint or other deformity; lameness; loss or arm, leg, 
finger or toe; and foot trouble.  He did report ear, nose or 
throat trouble but indicated that it was his nose that was 
the problem.  Clinical evaluation of the Veteran's head, 
face, neck and scalp; ears; drums; feet, and upper and lower 
extremities was normal; audiometric examination did not show 
that the Veteran exhibited hearing loss per VA standards.  
See October 1962 reports of medical history and examination.  

The post-service medical evidence of record reveals that the 
Veteran established care with a VA primary care provider 
(PCP) in January 2004, at which time he reported tightness in 
his foot after limited ambulation and a sensation that his 
toes were cold.  See ORL nursing note.  In March 2004, the 
Veteran reported intermittent problems with his hearing and 
examination was positive for bilateral cerumen impactions.  
See ORL ambulatory care note.  The following month, he 
underwent cerumen impaction and indicated that his hearing 
was improved and equal.  See April 2004 ORL nursing note.  

In March 2005, the Veteran reported a cold injury to his 
hands and feet had occurred while he was awaiting care for an 
in-service fracture of the right fifth metacarpal.  
Examination of the Veteran's upper extremities revealed that 
radial pulses and sensation were intact but that the 
Veteran's hands felt cold.  The examiner reported that the 
Veteran's service treatment records did not document a cold 
injury, but did document that he was in the area where the 
reported cold injury occurred.  It was the examiner's opinion 
that it is more likely than not that the Veteran's present 
complaints related to his hands and feet are the result of 
injuries he received in service.  See ORL ambulatory care 
note.  The Board notes that there were no residual injuries 
involving the Veteran's hands and/or feet diagnosed.  

The Veteran was seen in July 2005 with a chief complaint of 
hearing loss.  He reported fluctuating hearing loss and 
sounds muffled at times.  The Veteran indicated that he had a 
history of military noise exposure while serving in an 
engineering battalion for five days with exposure to small 
machine gun fire.  He also reported a history of occupational 
noise exposure while working as a city bus driver for twelve 
and one-half years.  The Veteran asserted that he had 
periodic tinnitus in both ears, which occurred every few 
months and lasted for up to two days at a time.  Onset was 
reported as 10 years prior.  See audiology consult note.  

A September 2005 audiology consult note, which does not 
contain audiological testing results, reveals that the speech 
recognition score of the Veteran's left ear was 92 percent, 
which corresponds to a finding of hearing loss in the left 
ear per VA standards.  The examiner reported reviewing the 
Veteran's DD 214, which showed he served in the 2nd 
battalion/6th infantry group, and provided an opinion that it 
is as likely as not that the Veteran's in-service noise 
exposure is related to his bilateral hearing loss.  The 
examiner also reported that review of the Veteran's progress 
notes reveal that his tinnitus began 10 years ago, such that 
it was not at least as likely as not related to in-service 
noise exposure.  

In November 2005, a sono Doppler of the Veteran's lower 
extremities was conducted due to complains of leg tightness 
with walking consistent with (c/w) intermittent claudication.  
The impression was decreased right ankle brachial index 
compatible with moderate-severe claudication; decreased left 
ankle brachial index compatible with mild claudication; 
decreased bilateral toe brachial index; and right and left 
popliteal, right and left posterior tibial, right and left 
dorsalis pedis artery hemodynamically significant stenosis.  
See radiology/nuclear medicine report.  

A December 2006 nursing note reveals that the Veteran 
reported tightness around his ankle area when he walked long 
distances and that his toes and the tips of his fingers got 
cold with a stinging sensation.  No assessment was made.  

In August 2008, during a diabetic foot examination, the 
Veteran reported that the ends of his toes felt cold and 
described cold injuries to his feet while on guard duty in 
service.  Pedal pulses were weakly palpable bilaterally, the 
bilateral toes were cool to touch, and protective sensation 
was intact bilaterally using monofilament wire testing.  See 
ORL podiatry consult note.  

The following month, the Veteran reported that his feet had 
been a problem dating back to an in-service cold injury in 
the 1960s.  He indicated that his toes were always cold and 
that walking three to four blocks make his feet hurt and 
"tighten up."  Examination of his extremities revealed no 
cyanosis, clubbing or edema and carpal and pedal pulses were 
satisfactory.  The Veteran's toes were cool and the rest of 
his foot temperature was ok, though the examiner could not 
feel the pulses well.  The impression was foot pain, 
questionable neuropathy, questionable old cold injury, and 
questionable vascular problem.  See September 2008 ORL 
ambulatory care note.  

An October 2008 sono Doppler of the Veteran's lower 
extremities was conducted due to foot pain.  The impression 
was probable new right dorsalis pedis artery occlusion or 
severe stenosis; decreased bilateral ankle brachial index; 
right lower extremity rest pain or severe occlusive or 
multilevel disease; decreased bilateral to brachial index.  
See radiology/nuclear medicine report.  

The Veteran underwent a VA compensation and pension (C&P) 
audio examination in March 2009, at which time his claims 
folder and medical records were reviewed.  He reported 
bilateral hearing loss and intermittent bilateral tinnitus 
and indicated that he had served in the infantry with 
exposure to occasional small arms fire with no ear 
protection.  The Veteran asserted that bilateral tinnitus 
started around 35 years ago but he was not sure of an exact 
date.  It was reported as intermittent rather than constant 
and the left ear was reported to be louder/worse than the 
right.  The examiner was unable to complete the examination 
due to impacted cerumen in the bilateral ears.  The Veteran 
was scheduled for an ear cleaning and then was to be 
rescheduled for a C&P examination.  

The Veteran underwent a VA C&P cold injury protocol 
examination in February 2009, at which time his claims folder 
and medical records were reviewed.  He reported that while on 
guard duty one night during the winter of 1961, he was in the 
forest outside of Berlin, Germany, where he was exposed for 
more than 10 hours to below zero temperatures, at which time 
both of his hands and feet froze up and turned a bluish green 
despite having cold weather gear.  The Veteran reported that 
he was found in bad condition by an ambulance team and taken 
to a hospital for re-warming.  He was hospitalized for two to 
three days with skin and pulse checks and re-warming slowly 
from the outside in using soaks of solution.  The Veteran 
denied having any blistering or loss of tissue at that time, 
but indicated that he started having pain and numbness in 
both hands and feet shortly thereafter, which had continued 
and worsened over the past many years.  

The examiner indicated that the Veteran had a long history of 
insulin dependent diabetes mellitus and smoked for 40 plus 
years at one pack per day, quitting eight years prior.  The 
Veteran also had moderate to severe peripheral arterial 
disease in the right greater than left extremities.  The 
Veteran reported sensory decrease, worse in the right upper 
and lower extremities but also present to a lesser extent in 
the left upper and lower extremities.  

Following a medical history and physical examination, the 
Veteran was diagnosed with first degree frostbite of the 
right feet and hands, more sore than left feet and hands.  
The examiner also indicated that the Veteran had peripheral 
neuropathy (both motor and sensory) in the right upper and 
lower extremities greater than the left upper and lower 
extremities; mild incomplete paralysis of the right upper and 
lower extremities but none of the left upper or lower; 
neuritis and neuralgia in all four extremities; and severe 
peripheral artery disease (PAD) in both feet, felt to be 
related mostly to the diabetes.  The examiner indicated that 
he could not say how much the diabetes had worsened the 
peripheral neuropathy above what there is from the long-
standing cold injury and that the numbness in the Veteran's 
hands and feet had been present at least 20 to 30 years, as 
attested to by the Veteran.  The examiner further reported 
that the Veteran had sensory and motor neurological changes 
secondary to first degree frostbite in his hands and feet.  
The peripheral neuropathy of the upper and lower extremities 
was as likely as not related to frostbite.  The severe PVD in 
both feet seemed related to diabetes mellitus and less likely 
as not related to the cold injury.  

The audio C&P examination was rescheduled and conducted in 
May 2009.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
50
45
LEFT
30
35
45
55
50

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner reported that there was 
normal bilateral ear function and an otoscopy was 
unremarkable for wax bilaterally.  The Veteran was diagnosed 
with high frequency hearing loss above 2000 Hz; the type of 
loss was determined to be sensorineural with a degree of 
normal to severe in the right ear and mild to severe in the 
left.  The examiner indicated that tinnitus was as likely as 
not a symptom associated with the hearing loss.  

It was the examiner's opinion that it is less likely as not 
that the Veteran's bilateral hearing loss and bilateral 
tinnitus were caused by or the result of service.  The 
examiner explained that according to the Veteran's separation 
examination dated in October 1962, his hearing was normal for 
all frequencies testing between 250 and 8000 Hz, bilaterally, 
which indicates that his hearing was normal at the time of 
discharge.  As for tinnitus, the examiner indicated that 
there was no mention of his condition in the claims folder so 
as to conclude a direct relationship with service.  

The evidence of record supports the Veteran's claim for 
service connection for residuals of a cold weather injury, 
specifically for residuals involving his bilateral upper and 
lower extremities.  While the Veteran's service treatment 
records do not reveal that he suffered a cold weather injury 
during service, the Veteran has consistently reported a cold 
weather injury to his bilateral hands and feet.  See December 
2003 VA Form 21-526; VA treatment records; VA C&P cold injury 
protocol examination.  The Board finds that he is competent 
to report that he was exposed to cold weather while in 
service and is also competent to discuss specific symptoms 
that he experiences.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  

The Veteran was diagnosed with first degree frostbite of the 
right feet and hands, more sore than left feet and hands, and 
peripheral neuropathy (both motor and sensory) in the 
bilateral upper and lower extremities, right greater than 
left, during the February 2009 VA C&P cold injury protocol 
examination.  While no diagnosis was provided during a March 
2005 ambulatory care visit, the examiner indicated that that 
it is more likely than not that the Veteran's present 
complaints related to his hands and feet are the result of 
injuries he received in service.  Moreover, the February 2009 
VA examiner found that the Veteran had sensory and motor 
neurological changes secondary to first degree frostbite in 
his hands and feet and that the peripheral neuropathy of the 
upper and lower extremities was as likely as not related to 
frostbite, though he could not say how much the Veteran's 
diabetes had worsened the peripheral neuropathy above what 
there is from the long-standing cold injury.  

Based on the opinions provided in March 2005 and February 
2009, the Board finds that service connection for residuals 
of a cold weather injury to the bilateral upper and lower 
extremities is warranted.  38 C.F.R. §§ 3.102, 3.303 (2008).

The evidence of record also supports the Veteran's claim for 
service connection for bilateral hearing loss.  As an initial 
matter, though the Board acknowledges that the service 
treatment records are devoid of reference to complaint of, or 
treatment for, bilateral hearing loss, and that the Veteran 
did not exhibit a decrease in hearing acuity at the time of 
his separation from service, the Veteran did exhibit 
bilateral hearing loss per VA standards during the May 2009 
VA C&P audio examination.  The Board also acknowledges that a 
September 2005 audiology consult examiner found that it is as 
likely as not that the Veteran's bilateral hearing loss is 
related to his in-service noise exposure, while the May 2009 
VA examiner provided an opinion that it is less likely as not 
that the Veteran's bilateral hearing loss was caused by or 
the result of service.  Both examiners provided a rationale 
in support of their opinion, and the Board finds that the 
medical evidence concerning the etiology of the Veteran's 
bilateral hearing loss is in relative equipoise.  When the 
evidence is in relative equipoise, the Veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

In light of the foregoing, the Board resolves all reasonable 
doubt in the Veteran's favor by finding that service 
connection for bilateral hearing loss is warranted.  38 
C.F.R. §§ 3.102, 3.303, 3.385 (2008).

Lastly, the evidence of record supports the claim for service 
connection for tinnitus.  Again, the Board acknowledges that 
the service treatment records do not reveal that the Veteran 
complained of, or was treated for, tinnitus.  In a September 
2005 statement, however, the Veteran reported that he had had 
ringing in his ears on and off since his discharge; during 
the May 2009 VA examination, he reported the onset of 
tinnitus was 35 years prior.  See VA Form 21-4138; VA C&P 
audio examination.  The Veteran is competent to make these 
statements.  See Layno, 6 Vet. App. at 470 (1994).  

The September 2005 audiology consult examiner and the May 
2009 VA examiner both provided opinions that it is not at 
least as likely as not that the Veteran's tinnitus is related 
to in-service noise exposure.  As such, service connection on 
a direct basis is not warranted.  See 38 C.F.R. § 3.303 
(2008).  The Board finds, however, that as the May 2009 VA 
examiner found that tinnitus was as likely as not a symptom 
associated with the hearing loss, and since service 
connection for bilateral hearing loss has been granted, 
service connection for tinnitus is warranted on a secondary 
basis.  See 38 C.F.R. § 3.310 (2008).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As 
these claims for service connection have been granted, the 
duty to notify and assist has been met to the extent 
necessary.  
ORDER

Service connection for residuals of a cold weather injury to 
the bilateral upper and lower extremities is granted.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claim for service connection.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

As an initial matter, the Board notes that additional 
evidence that pertains to the issue of entitlement to service 
connection for residuals of a broken nose was received by the 
Board in August 2009, subsequent to the issuance of the July 
2009 SSOC.  As noted above, this evidence was not accompanied 
by a waiver of consideration by the AOJ.  As such, the Board 
must remand the Veteran's claim for consideration of this 
additional evidence.  See 38 C.F.R. §§ 19.37(b), 20.1304(c) 
(2008).  

One of the records submitted by the Veteran indicates that he 
was seen for follow-up of nasal congestion and other chronic 
conditions.  The examiner indicated that a CT of the 
Veteran's sinuses and a referral to ear, nose and throat 
(ENT) would be ordered.  The examiner further provided an 
opinion that it is as likely as not that this (presumably the 
Veteran's complaints) is due to obstruction from the fracture 
he suffered in service, though allergic rhinitis may be 
contributing.  The examiner also indicated that the Veteran 
needed a sleep study for possible obstructive sleep apnea 
(OSA).  See July 2009 ORL ambulatory care note.  A diagnosis 
was not provided.  

In light of the foregoing, the Board finds that recent VA 
treatment records related to the Veteran's complaints 
involving his nose should be obtained, and he should be 
scheduled for an additional VA examination to clarify whether 
he has any residuals of his in-service nasal fracture.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's records related 
to treatment for his nose (including a 
sleep study, CT of the sinuses, and ENT 
referral) from the Orlando Outpatient 
Clinic, dated since October 2008.  

2.  Thereafter, make arrangements for 
the Veteran to have an appropriate 
examination to determine whether a 
current nose disability exists, and if 
so, its etiology.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.  

The examiner is asked to identify all 
disabilities of the nose/sinuses found 
to be present  (i.e., fracture, 
obstruction, obstructive sleep apnea, 
rhinitis, etc.).  

The examiner is asked to state whether 
it is at least as likely as not (that 
is, a probability of 50 percent or 
greater) that any current disability of 
the nose is related to the Veteran's 
military service, including the injuries 
he suffered in March 1961 and April 
1961.

The examiner must provide a 
comprehensive report including complete 
rationale for all opinions and 
conclusions reached.

3.  Finally, readjudicate the claim with 
consideration of any additional 
information obtained.  If the decision 
adverse to the Veteran, he and his 
representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


